Citation Nr: 1540495	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for right eye iritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for right eye iritis to 10 percent, effective February 28, 2008.  The Veteran's record is now in the jurisdiction of the Houston, Texas RO.  In December 2012, the Board denied a schedular rating in excess of 10 percent for right eye iritis and remanded the matter of an extraschedular rating for additional development and to satisfy notice requirements.  

The issue of a schedular rating in excess of 10 percent has been re-raised by the record in the July 2015 appellant's post-remand brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 appellant's post-remand brief, the Veteran (via his representative) asserted that his service-connected right eye iritis has worsened since the most recent VA examination in July 2010.  A contemporaneous examination to assess the current severity of his right eye iritis is necessary.  

The Veteran alleges that medication he is prescribed for his right eye iritis causes blurry vision and sensitivity to daylight affecting his work performance as a truck driver.  Any updated records of private treatment (to include pharmacy records) he has received for his right eye iritis are potentially relevant evidence in support of his claim and should be sought.  Additionally, the most recent records of VA treatment are from August 2008.  As any updated VA treatment records are constructively of record, and may contain potentially relevant evidence to the claim, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations, treatment, and prescriptions he has received for right eye iritis (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure such private records.  The AOJ should secure complete clinical/pharmacy records from all providers identified, to specifically include any records of VA evaluations and/or treatment the Veteran has received for his right eye iritis since August 2008.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an ophthalmology examination to determine the current severity of his service-connected right eye iritis.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings regarding visual impairment and the duration of any incapacitating episodes should be described in detail.  The examiner should note the functional impact of the service-connected right eye iritis, to include any exceptional factors such as marked interference with employment or frequent hospitalizations.  The examiner must explain the rationale for all opinions.  

3. Thereafter, the AMC/RO should refer the Veteran's claim for a rating in excess of 10 percent for iritis to the VA Director, Compensation Service for an extra-schedular evaluation under 38 C.F.R. § 3.321.  

4.  After the development requested above has been completed to the extent possible, the AMC/RO should review the record.  If the benefit is denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




